Exhibit 10.1

EXECUTION COPY

 

DEUTSCHE BANK AG CAYMAN ISLANDS   GOLDMAN SACHS BANK USA BRANCH   200 West
Street DEUTSCHE BANK SECURITIES INC.   New York, New York 10282-2198 60 Wall
Street   New York, New York 10005  

CONFIDENTIAL

June 10, 2016

Westlake Chemical Corporation

2801 Post Oak Boulevard, Suite 600

Houston, Texas 77056

Attention: Steven Bender

Project Gemstone

Commitment Letter

Ladies and Gentlemen:

You (“you” or the “Borrower”) have advised Deutsche Bank AG Cayman Islands
Branch (“DBCI”), Deutsche Bank Securities Inc. (“DBSI” and, together with DBCI,
“Deutsche Bank”) and Goldman Sachs Bank USA (“GS Bank” and, together with
Deutsche Bank, the “Commitment Parties”, “we” or “us”) that you, directly or
indirectly through one of your wholly-owned domestic subsidiaries, intend to
acquire (the “Acquisition”) all of the equity interests in an entity identified
to us as “Quartz” (the “Acquired Business”) pursuant to the Acquisition
Agreement and to consummate the other Transactions. In connection therewith, the
Borrower intends to obtain a 364-day senior unsecured bridge term loan credit
facility (the “Bridge Facility”) in an aggregate principal amount of up to
$1,765,000,000 (as such amount may be reduced as set forth in the Term Sheet (as
defined below)). The date of consummation of the Acquisition is referred to
herein as the “Closing Date.” All capitalized terms used and not otherwise
defined herein shall have the same meanings as specified therefor in the Term
Sheet.

1. Commitments. In connection with the foregoing, (a) each of DBCI and GS Bank
is pleased to advise you of its several (and not joint) commitment to provide
50% and 50%, respectively, of the aggregate principal amount of the Bridge
Facility (in such capacity, the “Initial Lenders”), and one of the Initial
Lenders to be agreed will act as the sole and exclusive administrative agent (in
such capacity, the “Administrative Agent”) for the Bridge Facility, in each case
upon the terms set forth in this letter and in Exhibits A and B hereto
(collectively, the “Term Sheet” and, together with this letter agreement, the
“Commitment Letter”) and subject solely to the conditions set forth in Section 5
hereof, (b) each of DBSI and GS Bank is pleased to advise you of its
willingness, and you hereby engage each of DBSI and GS Bank, to act as the
exclusive joint lead arrangers and exclusive joint bookrunners (in such
capacity, the “Lead Arrangers”) for the Bridge Facility, and in connection
therewith to form a syndicate of lenders for the Bridge Facility (collectively,
the “Lenders”) in consultation with you, including the Initial Lenders. You
agree that no other titles will be awarded and no compensation (other than that
expressly contemplated by this Commitment Letter and the Fee Letter referred to
below) will be paid in connection with the Bridge Facility unless you and we
shall so agree.



--------------------------------------------------------------------------------

2. Syndication. The Lead Arrangers intend to commence syndication of the Bridge
Facility promptly after your acceptance of the terms of this Commitment Letter
and the Fee Letter (as hereinafter defined) (which syndication shall not reduce
the commitment of the Initial Lenders hereunder, except as provided for in
Section 8). Until the earlier of 60 days following the Closing Date and the
completion of a Successful Syndication (as defined in the Fee Letter (as defined
below)) (such earlier date, the “Syndication Date”), you agree to assist the
Lead Arrangers in achieving a Successful Syndication (as defined in the Fee
Letter). Such assistance shall include (a) your providing and causing your
advisors to provide, and using your commercially reasonable efforts to cause the
Acquired Business, its subsidiaries and their advisors to provide (to the extent
consistent with the Acquisition Agreement), the Lead Arrangers and the Lenders
with all customary information required to complete such syndication, as
reasonably requested by the Lead Arrangers, (b) your assistance (and your using
commercially reasonable efforts to cause the Acquired Business (to the extent
consistent with the Acquisition Agreement) to assist), in the preparation of an
information memorandum with respect to the Bridge Facility in form and substance
customary for transactions of this type and otherwise reasonably satisfactory to
the Lead Arrangers (which shall include management projections but shall not
otherwise be required to include financial statements other than publicly
available historical financial information) (each, an “Information Memorandum”)
and other reasonably available customary marketing materials to be used in
connection with the syndication of the Bridge Facility (collectively with the
Term Sheet and any additional summary of terms prepared for distribution to
Public Lenders (as hereinafter defined), the “Information Materials”), (c) your
using your commercially reasonable efforts to ensure that the syndication
efforts of the Lead Arrangers benefit materially from your existing lending
relationships, (d) prior to the launch of syndication, the Borrower having used
commercially reasonable efforts to obtain monitored Public Debt Ratings (giving
effect to the Transactions), but no specific rating, from Moody’s Investors
Service, Inc. (“Moody’s”) and Standard & Poor’s Financial Services LLC (“S&P”),
(e) your using commercially reasonable efforts to execute and deliver the Credit
Documentation (as hereinafter defined) or, if applicable, one or more Joinder
Agreements (as hereinafter defined), in each case as soon as reasonably
practicable following commencement of syndication of the Bridge Facility and
(f) your using commercially reasonable efforts to make your officers and
advisors, available upon reasonable notice, and to attend and make presentations
at one or more meetings of prospective Lenders, in each case at such times and,
to the extent applicable, places, to be mutually agreed.

During the period of 30 days following the date of this Commitment Letter (the
“Initial Syndication Period”), the syndication of the Bridge Facility, including
determinations as to the timing of offers to prospective Lenders, the selection
of Lenders, the acceptance and final allocation of commitments, the awarding of
titles or roles to any Lenders and the amounts offered and the compensation
provided to each Lender from the amounts to be paid to the Lead Arrangers
pursuant to the terms of this Commitment Letter and the Fee Letter, will be
conducted jointly by the Lead Arrangers and the Borrower and, except to the
extent the Lead Arrangers and the Borrower otherwise agree, in accordance with
the syndication plan heretofore agreed by such parties (the “Syndication Plan”).
Without limiting the foregoing, the Bridge Facility will be syndicated during
the Initial Syndication Period only to the lenders identified in the Syndication
Plan or other Lenders as may be approved by you (such approval not to be
unreasonably withheld or delayed) (the “Approved Lenders”). Following the
Initial Syndication Period, if and for so long as a Successful Syndication has
not been achieved, the syndication of the Bridge Facility, including
determinations referred to above, shall be conducted by the Lead Arrangers in
consultation with the Borrower and departures may be made from the Syndication
Plan (including as to the selection of Lenders) in consultation with the
Borrower; provided, however, that no such syndication shall be made to any
person other than (i) Approved Lenders, (ii) commercial and investment banks, in
each case whose senior unsecured long-term indebtedness has an “investment
grade” rating by both S&P and Moody’s, (iii) other persons approved by you (such
approval not to be unreasonably withheld or delayed) (the persons described in
clauses (i) through (iii), “Eligible Lenders”) and (iv) any other financial
institution; provided that solely with respect to this clause (iv), in the event

 

-2-



--------------------------------------------------------------------------------

that, notwithstanding the satisfaction of all applicable conditions to funding,
any Lender (other than an Eligible Lender) shall default in its obligation to
fund its commitment in respect of the Bridge Facility on the Closing Date, each
Initial Lender shall remain severally obligated to assume its ratable share of
the unfunded commitment of such Lender and to fund such share of such commitment
(the “Backstop Commitment”). In connection with any commitments received from
the Lenders (whether before or after the Initial Syndication Period, but prior
to the execution of the Credit Documentation), you agree, at the request of the
Lead Arrangers, to enter into one or more Joinder Agreements providing for such
additional Lenders selected in accordance with this paragraph to become
additional Commitment Parties under this Commitment Letter and extend
commitments in respect of the Bridge Facility directly to you (it being agreed
that, subject to the second-to-last sentence of Section 1, such Joinder
Agreements will contain such provisions relating to titles, the allocation of
any reductions in the amount of the Bridge Facility and other matters relating
to the relative rights of the Lead Arrangers and such additional Commitment
Parties as the Lead Arrangers and you shall reasonably agree (or, following the
Initial Syndication Period, as the Lead Arrangers shall determine in
consultation with you)). The Borrower consents to any Lender selected in
accordance with this paragraph becoming a party to the Credit Documentation. The
aggregate commitments of DBCI and GS Bank with respect to the Bridge Facility
shall be reduced pro rata dollar-for-dollar by the amount of each commitment for
the Bridge Facility received from additional Lenders (or other Lenders approved
by you) upon such Lender becoming a party to this Commitment Letter as an
additional “Commitment Party” pursuant to a Joinder Agreement or a party to the
Credit Documentation as a Lender.

In addition, you agree to use your commercially reasonable efforts to have
delivered to one or more investment banks reasonably satisfactory to the Lead
Arrangers (collectively, the “Investment Bank”), not later than 15 business days
prior to the Closing Date, (1) a complete printed preliminary prospectus,
preliminary offering memorandum or preliminary private placement memorandum
(other than the “description of notes” and other information customarily
provided by the Investment Bank or its counsel) (collectively, an “Offering
Document”) suitable for use in a customary offering registered under the
Securities Act, or pursuant to Rule 144A relating to the Senior Notes, which
contains all financial statements and other data customarily included therein
(including all audited financial statements, all unaudited financial statements
(which shall have been reviewed by your independent accountants as provided in
the procedures specified by the Public Company Accounting Oversight Board in AU
722) (provided that in relation to the historical financial statements of the
Borrower, such condition shall be deemed satisfied through the filing by the
Borrower of its annual report on Form 10-K or quarterly report on Form 10-Q with
respect to such fiscal year or interim period) and all required pro forma
financial statements prepared in accordance with, generally accepted accounting
principles in the United States and prepared in accordance with Regulation S-X
under the Securities Act), and all other data (including selected financial
data) that the SEC would require in a registered offering of the Senior Notes or
that would be necessary for the Investment Bank to receive customary “comfort”
(including “negative assurance” comfort) from independent accountants in
connection with the Senior Notes (but excluding, in the case of an offering
pursuant to Rule 144A, (i) consolidating and other financial statements and data
that would be required by Sections 3-09, 3-10 and 3-16 of Regulation S-X,
(ii) any information and data required by Item 402 of Regulation S-K under the
Securities Act and information regarding executive compensation and certain
related party disclosure pursuant to SEC Release Nos. 33-8732A, 34-54302A and
IC-27444A and (iii) any other information customarily excluded in offering
memoranda issued in connection with Rule 144A private placement of debt
securities) and (2)(A) a customary comfort letter (which shall provide “negative
assurance” comfort) from your independent accountants (and any predecessor
accountant or acquired company accountant to the extent financial statements of
the Borrower or any acquired company audited or reviewed by such accountants are
or would be included in any Offering Document) and (B) a customary “10b-5”
disclosure letter from your counsel and (ii) you agree to use commercially
reasonable efforts to cause the Investment Bank to have been afforded a period
of at least 15 consecutive business days commencing on the date of delivery

 

-3-



--------------------------------------------------------------------------------

of the Offering Document and ending on the third business day prior to the
Closing Date (the “Marketing Period”) to seek to place the Senior Notes, during
which time the Borrower shall have caused the senior management and other
representatives of the Borrower to provide access in connection with due
diligence investigations and to participate in a customary “road show” (and at
no time during which period the financial information in the Offering Document
shall be “stale”); provided that such 15 consecutive business day period
(x) shall exclude July 1, 2016 and November 25, 2016, (y) if such period has not
ended on or before August 19, 2016, such period will commence after September 6,
2016 and (z) if such period has not ended on or before December 16, 2016, such
period will commence after January 2, 2017).

For the avoidance of doubt, but without limiting the conditions precedent to
funding, you will not be required to provide any information to the extent that
the provision thereof would violate any attorney-client privilege, law, rule or
regulation, or any obligation of confidentiality binding upon you, the Acquired
Business or any of your or its respective subsidiaries or affiliates; provided
that in the event you do not provide information that could reasonably be
considered material to the Lenders because the disclosure thereof would violate
a confidentiality agreement binding on you or waive attorney-client privilege as
contemplated in the paragraph above, you will promptly provide notice to the
Commitment Parties that such information is being withheld. Notwithstanding
anything herein to the contrary, the only financial statements that shall be
required to be provided to the Commitment Parties as a condition to the
commitments hereunder or the funding of the Bridge Facility on the Closing Date
shall be those required to be delivered pursuant to Exhibit B hereto.
Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter or any other letter agreement or undertaking concerning the
financing of the Transactions to the contrary, (i) none of the paragraphs of
this Section 2, including, but not limited to, those pertaining to the Offering
Document and the Marketing Period, shall constitute a condition to the
commitments hereunder or the funding of the Bridge Facility on the Closing Date
(except to the extent also set forth in Exhibit B hereto) and (ii) the
Commitment Parties’ commitments hereunder are not subject to the commencement or
completion of a syndication of the Bridge Facility or to receipt of the any
Public Debt Ratings from Moody’s and S&P.

In order to facilitate an orderly and successful syndication of the Bridge
Facility, you agree that until the Syndication Date, the Borrower and their
respective subsidiaries, will not issue, announce, offer, place or arrange debt
securities or any syndicated credit facilities of the Borrower or its
subsidiaries, as applicable (other than (i) the Senior Notes, (ii) the issuance,
incurrence or refinancing of any credit facilities of the Borrower or any of its
subsidiaries in an aggregate principal amount not exceeding $75,000,000;
(iii) working capital facilities incurred in the ordinary course of business and
(iv) any other financing agreed by the Lead Arrangers, in each case if such
issuance, incurrence, announcement, offering, placement or arrangement could
reasonably be expected to materially impair the primary syndication of the
Bridge Facility.

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication of the Bridge Facility in consultation with you,
including decisions as to the selection of prospective Lenders and any titles
offered to proposed Lenders, when commitments will be accepted and the final
allocations of the commitments and fees among the Lenders. It is understood that
no Lender participating in the Bridge Facility will receive compensation from
you in order to obtain its commitment, except on the terms contained herein and
in the Term Sheet and Fee Letter.

3. Information Requirements. You hereby represent and warrant that (a) all
written information, other than Projections (as defined below), estimates,
forward-looking statements and other information of a general economic or
industry nature (the “Information”), that has been or is hereafter made
available to the Lead Arrangers or any of the Initial Lenders by or on behalf of
you or any of your representatives in connection with any aspect of the
Transactions (which representation and warranty shall be to the best of your
knowledge to the extent it relates to the Acquired Business) is and

 

-4-



--------------------------------------------------------------------------------

will be complete and correct in all material respects and does not and will not
when furnished, when taken as a whole, contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not misleading (after giving effect to all supplements and
updates thereto from time to time) and (b) all financial projections, estimates
or other forward-looking statements concerning the Borrower, the Acquired
Business and their respective subsidiaries that have been or are hereafter made
available to the Lead Arrangers or any of the Initial Lenders by or on behalf of
you or any of your representatives (the “Projections”) have been or will be
prepared in good faith based upon reasonable assumptions at the time made and at
the time such Projections are furnished to the Lead Arrangers or any Initial
Lender (which representation and warranty shall be to the best of your knowledge
to the extent it relates to the Acquired Business), it being understood that
such Projections are subject to significant uncertainties and contingencies,
many of which are beyond your control, that no assurance can be given that any
particular Projection will be realized, actual results may differ and that such
differences may be material.

You agree that if at any time prior to the later of the Closing Date and the
Syndication Date, any of the representations in the preceding sentence would be
incorrect in any material respect if the Information and Projections were being
furnished, and such representations were being made, at such time, then you will
promptly supplement, or cause to be supplemented, the Information and
Projections so that such representations will be correct at such time (or as to
information concerning the Acquired Business and its subsidiaries and its
business, correct at such time to your knowledge). The accuracy of the foregoing
representations and warranties, whether or not cured, shall not be a condition
to the obligations of the Commitment Parties hereunder or the funding of the
Bridge Facility on the Closing Date. In issuing this commitment and in arranging
and syndicating the Bridge Facility, the Commitment Parties are and will be
using and relying on the Information and the Projections without independent
verification thereof.

You acknowledge that (a) the Lead Arrangers on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on Syndtrak or another similar electronic system and
(b) certain prospective Lenders (such Lenders, “Public Lenders”; all other
Lenders, “Private Lenders”) may have personnel that do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Borrower, the Acquired Business,
their respective affiliates or any other entity, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such entities’ securities. If
requested, you will assist us in preparing an additional version of the
Information Materials not containing MNPI (the “Public Information Materials”)
to be distributed to prospective Public Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials and (b) to prospective Public
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
MNPI therefrom. In addition, at our request, you shall identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC”.

4. Fees and Indemnities.

(a) You agree to pay the fees set forth in the fee letter addressed to you dated
the date hereof from the Commitment Parties to you (the “Fee Letter”). You also
agree to reimburse the Commitment Parties from time to time on demand for all
reasonable and documented out-of-pocket fees and expenses (including, but not
limited to, the reasonable and documented fees, disbursements and other charges
of counsel to the Lead Arrangers and the Administrative Agent, and of any
special and local counsel to the

 

-5-



--------------------------------------------------------------------------------

Initial Lenders retained by the Lead Arrangers, and due diligence expenses, but
limited to one counsel to the Administrative Agent and the Commitment Parties
taken as a whole and, if necessary, of one local counsel in any relevant
jurisdiction (and, in the case of an actual or reasonably perceived conflict of
interest where the Commitment Party affected by such conflict notifies you of
the existence of such conflict and thereafter retains its own counsel, of
another firm of counsel for each such affected Commitment Party in each relevant
jurisdiction)) incurred in connection with the Bridge Facility, the syndication
thereof, the preparation of the Credit Documentation (as defined below) therefor
and the other transactions contemplated hereby, whether or not the Closing Date
occurs or any Credit Documentation is executed and delivered or any extensions
of credit are made under the Bridge Facility.

(b) You also agree to indemnify and hold harmless each of the Commitment
Parties, each other Lender and each of their affiliates and controlling persons,
successors and assigns and their respective officers, directors, employees,
agents, advisors and other representatives (each, an “Indemnified Party”) from
and against (and will reimburse each Indemnified Party as the same are incurred
for) any and all claims, damages, losses, liabilities and reasonable and
documented expenses (including, without limitation, the legal expenses of one
firm of counsel for all Indemnified Parties, taken as a whole, and if necessary,
of a single local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions (and, in the case of an
actual or reasonably perceived conflict of interest where the Indemnified Party
affected by such conflict notifies you of the existence of such conflict and
thereafter retains its own counsel, of another firm of counsel for each such
affected Indemnified Party in each relevant jurisdiction)) that may be incurred
by or asserted or awarded against any Indemnified Party, in each case arising
out of or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (a) any aspect of the Transactions or any of
the other transactions contemplated herein or (b) the Bridge Facility and any
other financings, or any use made or proposed to be made with the proceeds
thereof, except to the extent (i) such claim, damage, loss, liability or expense
is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s (A) gross negligence
or willful misconduct or (B) material breach of its obligations under this
Commitment Letter; (ii) arising out of any claim, actions, suits, inquiries,
litigation, investigation or proceeding that does not involve an act or omission
of you or any of your affiliates and that is brought by an Indemnified Person
against any other Indemnified Person (other than any claim, actions, suits,
inquiries, litigation, investigation or proceeding in its capacity as an agent
or arranger under the Bridge Facility) as determined in a final, non-appealable
judgment by a court of competent jurisdiction; or (iii) any settlement is
entered into by such Indemnified Party without your written consent (such
consent not to be unreasonably withheld, conditioned or delayed) but if there is
a judgment of a court of competent jurisdiction in any such proceeding, or you
consent to such settlement, you agree to indemnify and hold harmless such
Indemnified Party in the manner set forth above. In the case of any claim,
litigation, investigation or proceeding (any of the foregoing, a “Proceeding”)
to which the indemnity in this paragraph applies, such indemnity shall be
effective whether or not such Proceeding is brought by you, your equity holders
or creditors, the Acquired Business or its subsidiaries, affiliates or equity
holders, or an Indemnified Party (subject to (ii) above), whether or not an
Indemnified Party is otherwise a party thereto and whether or not any aspect of
the Transactions is consummated. It is further agreed that the Commitment
Parties shall only have liability to you (as opposed to any other person), and
that the Commitment Parties shall be severally liable solely in respect of their
respective commitments to the Bridge Facility, on a several, and not joint,
basis with any other Lender. Notwithstanding any other provision of this
Commitment Letter, no Indemnified Party shall be liable for any indirect,
special, punitive or consequential damages in connection with its activities
relating to the Bridge Facility. Notwithstanding any other provision of this
Commitment Letter, no Indemnified Party shall be liable for any damages arising
from the use by others of information or other materials obtained through
electronic telecommunications or other information transmission systems, other
than for direct, actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Party as determined by a

 

-6-



--------------------------------------------------------------------------------

final, non-appealable judgment of a court of competent jurisdiction. You shall
not, without the prior written consent of an Indemnified Party (which consent
shall not be unreasonably withheld, conditioned or delayed), effect any
settlement of any pending or threatened Proceedings against an Indemnified Party
in respect of which indemnity could have been sought hereunder by such
Indemnified Party unless such settlement (i) includes an unconditional release
of such Indemnified Party from all liability or claims that are the subject
matter of such Proceedings and (ii) does not include any statement as to any
admission of fault by or on behalf of such Indemnified Party.

5. Conditions to Financing. The Initial Lenders’ respective commitments
hereunder, and each of our agreements to perform the services described herein,
are subject solely to the following conditions: (a) since January 1, 2016, there
has not been any fact, circumstance, event, change, effect or occurrence
(including the incurrence of any liabilities of any nature, whether or not
accrued, contingent or otherwise) that would reasonably be expected to have,
individually or in the aggregate, a “Material Adverse Effect” (as such term is
defined in the Acquisition Agreement), except (i) as set forth in the letter
from the Acquired Business, dated the date hereof, addressed to the Company and
Merger Sub and delivered to the Company and Merger Sub immediately prior to the
execution and delivery of the Acquisition Agreement by each of the parties
thereto (the “Company Disclosure Letter”) (provided that disclosure in any
section of such Company Disclosure Letter will apply to the corresponding
section of Article III of the Acquisition Agreement and such other section of
Article III of the Acquisition Agreement to the extent that it is reasonably
apparent that such disclosure applies to such other section of Article III of
the Acquisition Agreement) or (ii) in the Company SEC Documents (as defined in
the Acquisition Agreement as in effect on the date hereof) publicly filed prior
to the date of the Acquisition Agreement (other than any forward-looking
disclosures set forth in any risk factor section, any disclosure in any section
relating to forward-looking statements and any other disclosures included
therein to the extent they are predictive or forward-looking in nature), (b) the
execution and delivery by the Borrower and the Guarantors of definitive
documentation with respect to the Bridge Facility consistent with this
Commitment Letter and the Fee Letter (the “Credit Documentation”) and (c) the
satisfaction of the other conditions set forth on Exhibit B.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary, (i) the only representations the
accuracy of which shall be a condition to the availability of the Bridge
Facility on the Closing Date shall be (a) the representations made by or with
respect to the Acquired Business and its subsidiaries in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that you have (or a subsidiary of yours has) the right to terminate your
(or its) obligations under the Acquisition Agreement, or to decline to
consummate the Acquisition pursuant to the Acquisition Agreement, as a result of
a breach of such representations in the Acquisition Agreement (the “Acquisition
Agreement Representations”) and (b) the Specified Representations (as defined
below) and (ii) the terms of the Credit Documentation shall be in a form such
that they do not impair availability of the Bridge Facility on the Closing Date
if the conditions set forth in this Section 5 are satisfied (or waived). For
purposes hereof, “Specified Representations” means the representations and
warranties contained in the Credit Documentation relating to corporate status,
corporate power and authority to enter into the Credit Documentation, due
authorization, execution, delivery and enforceability of the Credit
Documentation, no conflicts under charter documents or the Existing Credit
Agreement, the Existing Notes or any new indebtedness in an aggregate principal
amount in excess of $75,000,000 (regardless of whether commitments under such
facility are drawn or undrawn) resulting from the execution, delivery and
performance of the Credit Documentation, solvency, Federal Reserve margin
regulations, the Investment Company Act, use of proceeds in violation of the
U.S.A. Patriot Act, laws against sanctioned persons, and the Foreign Corrupt
Practices Act; absence of an event of default arising from any payment default
or bankruptcy default under the Credit Documentation (this paragraph, and the
provisions herein, the “Certain Funds Provision”).

 

-7-



--------------------------------------------------------------------------------

6. Confidentiality and Other Obligations. This Commitment Letter (and the
relevant exhibits and annexes thereto) and the Fee Letter and the contents
hereof and thereof are confidential and may not be disclosed by you in whole or
in part to any person or entity without our prior written consent except (i) on
a confidential basis to your directors, officers, employees, accountants,
attorneys and other professional advisors in connection with the Transactions,
(ii) pursuant to the order of any court or administrative agency in any pending
legal or administrative proceeding, or otherwise as required by applicable law
or compulsory legal process or to the extent requested or required by
governmental and/or regulatory authorities, in each case based on the reasonable
advice of your legal counsel (in which case you agree, to the extent not
prohibited by applicable law, to inform us promptly thereof), (iii) in the case
of the Commitment Letter and the contents hereof (but not the Fee Letter and the
contents thereof) as you may determine is reasonably advisable to comply with
your obligations under securities and other applicable laws and regulations,
(iv) to disclose the Commitment Letter (but not the Fee Letter) in any
syndication or other marketing materials in connection with the Bridge Facility
or in connection with any public filing relating to the Transactions, (v) with
respect to the Commitment Letter, on a confidential basis, to any rating agency,
(vi) to disclose the aggregate fee amounts contained in the Fee Letter as part
of Projections, pro forma information or a generic disclosure of aggregate
sources and uses related to fee amounts related to the Transactions to the
extent customary or required in marketing materials for the Bridge Facility or
the Senior Notes or in any public filing relating to the Transactions and
(iv) this Commitment Letter and the Fee Letter (redacted in a customary manner
reasonably satisfactory to us) may be disclosed on a confidential basis to the
Acquired Business, its officers, directors, employees, agents, attorneys,
accountants, advisors and controlling persons in connection with the
Transactions. This paragraph shall terminate (except as to the Fee Letter) on
the earlier of (i) the first anniversary of the date hereof and (ii) after the
Commitment Letter has become publicly available as a result of disclosure in
accordance with the terms of this paragraph.

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this Commitment Letter and otherwise in
connection with the Transactions and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Commitment Parties agree to inform you promptly
thereof prior to such disclosure to the extent not prohibited by law, rule or
regulation), (ii) upon the request or demand of any regulatory authority having
jurisdiction over the Commitment Parties or any of their respective affiliates
(in which case the Commitment Parties shall, except with respect to any audit or
examination conducted by bank accountants or any governmental, regulatory or
self-regulatory authority exercising examination or regulatory authority, inform
you promptly thereof prior to such disclosure to the extent not prohibited by
law, rule or regulation), (iii) to the extent that such information becomes
publicly available other than by reason of disclosure in violation of this
Commitment Letter by the Commitment Parties or any of its affiliates or any
related parties thereto, (iv) to the Commitment Parties’ affiliates and the
Commitment Parties’ and such affiliates’ directors, officers, employees, legal
counsel, independent auditors and other experts or agents who need to know such
information in connection with the Transactions and are informed of the
confidential nature of such information, (v) for purposes of establishing a “due
diligence” defense, (vi) to the extent that such information is received by the
Commitment Parties from a third party that is not to the Commitment Parties’
knowledge subject to confidentiality obligations to you, (vii) to the extent
that such information is independently developed by the Commitment Parties,
(viii) to potential Lenders, participants or assignees or any hedge provider or
prospective hedge provider (or their advisors); provided that the disclosure of
any such information to any such parties shall be made subject to the
acknowledgment and acceptance by such counterparty (and their advisors, as
applicable) that such information is being disseminated on a confidential basis
(on substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to you and each Commitment Party) in accordance

 

-8-



--------------------------------------------------------------------------------

with customary market standards for dissemination of such type of information
and (ix) to market data collectors, similar services providers to the lending
industry, and service providers to the Commitment Parties and the Lenders in
connection with the administration and management of the Bridge Facility;
provided that such information is limited to the existence of this Commitment
Letter and information about the Bridge Facility. This paragraph shall terminate
on the second anniversary of the date hereof.

As you know, each of Deutsche Bank and GS Bank (each, together with its
affiliates, a “Bank Group”) is a full service financial institution engaged,
either directly or through its affiliates, in a broad array of activities,
including commercial and investment banking, financial advisory, market making
and trading, investment management (both public and private investing),
investment research, principal investment, financial planning, benefits
counseling, risk management, hedging, financing, brokerage and other financial
and non-financial activities and services globally. In the ordinary course of
their various business activities, each Bank Group and funds or other entities
in which such Bank Group invests or with which they co-invest, may at any time
purchase, sell, hold or vote long or short positions and investments in
securities, derivatives, loans, commodities, currencies, credit default swaps
and other financial instruments for their own account and for the accounts of
their customers. In addition, each Bank Group may at any time communicate
independent recommendations and/or publish or express independent research views
in respect of such assets, securities or instruments.

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Borrower, the Acquired Business and their respective
affiliates with the same degree of care as they treat their own confidential
information. The Commitment Parties further advise you that they will not make
available to you confidential information that they have obtained or may obtain
from any other customer. In connection with the services and transactions
contemplated hereby, you agree that the Commitment Parties are permitted to
access, use and share with any of their bank or non-bank affiliates, agents,
advisors (legal or otherwise) or representatives any information concerning the
Borrower, the Acquired Business or any of their respective affiliates that is or
may come into the possession of the Commitment Parties or any of such
affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Bridge Facility and any related arranging or other
services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with each transaction contemplated hereby and the process leading to
such transaction, each of the Commitment Parties has been, is, and will be
acting solely as a principal and has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for you or any of your affiliates, stockholders,
creditors or employees or any other party, (v) the Commitment Parties have not
assumed and will not assume an advisory, agency or fiduciary responsibility in
your or your affiliates’ favor with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
of the Commitment Parties has advised or is currently advising you or your
affiliates on other matters) and the Commitment Parties have no obligation to
you or your affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth in this Commitment Letter and
(vi) the Commitment Parties and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from yours and
those of your affiliates, and the Commitment Parties have no obligation to
disclose any of such interests

 

-9-



--------------------------------------------------------------------------------

to you or your affiliates. To the fullest extent permitted by law, you hereby
waive and release any claims that you may have against the Commitment Parties
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated by this Commitment
Letter.

As you know, each of DBSI and Goldman, Sachs & Co. (“GS&Co.”) has been retained
by the Borrower (or one of its affiliates) as financial advisor (each in such
capacity, a “Financial Advisor”) in connection with the Acquisition. You agree
to such retention, and further agree not to assert any claim you might allege
based on any actual or potential conflicts of interest that might be asserted to
arise or result from the engagement of a Financial Advisor, on the one hand, and
our and our affiliates’ relationships with you as described and referred to
herein, on the other. Each of the Commitment Parties hereto acknowledges (i) the
retention of each of DBSI and GS&Co. as a Financial Advisor and (ii) that such
relationship does not create any fiduciary duties or fiduciary responsibilities
to such Commitment Party on the part of either DBSI or its affiliates or GS&Co.
and its affiliates, as applicable.

You further acknowledge that Deutsche Bank, GS Bank and/or certain of their
respective affiliates currently are acting as lenders under the Existing Credit
Agreement, and your and your subsidiaries’ rights and obligations under any
other agreement with Deutsche Bank and GS Bank or any of their respective
affiliates (including the Existing Credit Agreement) that currently exist or
hereafter may exist are, and shall be, separate and distinct from the rights and
obligations of the parties pursuant to this Commitment Letter, and none of such
rights and obligations under such other agreements shall be affected by Deutsche
Bank’s and GS Bank’s performance or lack of performance of services hereunder.
You hereby agree that each of Deutsche Bank and GS Bank may render its services
under this Commitment Letter notwithstanding any actual or potential conflict of
interest presented by the foregoing, and you agree that you will not claim any
conflict of interest relating to the relationship among Deutsche Bank, GS Bank
and you and your affiliates in connection with the commitments and services
contemplated hereby, on the one hand, and the exercise by Deutsche Bank, GS Bank
or any of their affiliates of any of their rights and duties under any credit
agreement or other agreement (including the Existing Credit Agreement) on the
other hand.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”), each of them is required to obtain, verify and
record information that identifies you, which information includes your name and
address and other information that will allow the Commitment Parties, as
applicable, to identify you in accordance with the U.S.A. Patriot Act, and that
such information may be shared with Lenders.

7. Survival of Obligations. The provisions of Sections 2, 3, 4, 6, 7 and 8
hereof shall remain in full force and effect regardless of whether any Credit
Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or any commitment or undertaking of the
Commitment Parties hereunder, except that the provisions of paragraphs 2 and 3
shall not survive if the commitments and undertakings of the Commitment Parties
are terminated prior to the effectiveness of the Bridge Facility, and provided
that the indemnification and expense reimbursement provisions contained in the
Credit Documentation shall supersede your indemnification and expense
reimbursement provisions obligations hereunder to the extent covered thereby.

8. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall constitute an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
thereof. Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letter.

 

-10-



--------------------------------------------------------------------------------

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York, provided, however, that
(a) the interpretation of the definition of Material Adverse Effect (as defined
in the Acquisition Agreement) and whether or not a Material Adverse Effect has
occurred, (b) whether the Acquisition has been consummated as contemplated by
the Acquisition Agreement, and (c) the determination of the accuracy of any
Specified Representations and whether as a result of any inaccuracy thereof you
(or your applicable subsidiaries) have the right to terminate your (or their)
obligations, or to decline to consummate the Acquisition, under the Acquisition
Agreement, shall be determined pursuant to the Acquisition Agreement, which is
governed by, and enforced pursuant to, the laws of the State of Delaware, its
rules of conflicts of laws notwithstanding. Each party hereto hereby irrevocably
waives any and all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter, the Fee Letter, the Transactions and the
other transactions contemplated hereby and thereby or the actions of the
Commitment Parties in the negotiation, performance or enforcement hereof or
thereof. Each party hereto hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the Borough of Manhattan in New York City in
respect of any suit, action or proceeding arising out of or relating to the
provisions of this Commitment Letter, the Fee Letter, the Transactions and the
other transactions contemplated hereby and thereby and irrevocably agrees that
all claims in respect of any such suit, action or proceeding may be heard and
determined in any such court. The parties hereto agree that service of any
process, summons, notice or document by registered mail addressed to you shall
be effective service of process against you for any suit, action or proceeding
relating to any such dispute. Each party hereto waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such suit, action or proceedings brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment in
any such suit, action or proceeding brought in any such court may be enforced in
any other courts to whose jurisdiction you are or may be subject by suit upon
judgment.

This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Bridge Facility and supersedes all prior agreements and
understandings relating to the subject matter hereof. No party has been
authorized by the Commitment Parties to make any oral or written statements that
are inconsistent with this Commitment Letter. Neither this Commitment Letter
(including the attachments hereto) nor the Fee Letter may be amended or any term
or provision hereof or thereof waived or modified except by an instrument in
writing signed by each of the parties hereto.

Neither this Commitment Letter nor the Fee Letter may be assigned by you without
our prior written consent (and any purported assignment without such consent
will be null and void), is intended to be solely for the benefit of the parties
hereto and is not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto (and the Indemnified
Parties). In addition, all or any portion of GS Bank’s commitments hereunder may
be assigned between GS Bank and Goldman Sachs Lending Partners LLC (and such
assignment shall relieve the assignor of its commitment hereunder to the extent
of such assignment). In addition to the assignments contemplated by Section 2
above, each Initial Lender may assign all or a portion of its commitment
hereunder to one or more prospective Lenders that are approved by you (such
approval not be unreasonably withheld, conditioned or delayed), whereupon such
Initial Lender shall be released from all or the portion of its commitment on a
dollar-for-dollar basis hereunder so assigned; provided that no such assignment
shall relieve the Initial Lender of its obligations hereunder, except to the
extent such assignment is evidenced by, at our election,

 

-11-



--------------------------------------------------------------------------------

(i) a customary joinder agreement (a “Joinder Agreement”) pursuant to which such
lender agrees to become party to this Commitment Letter and extend commitments
directly to you on the terms set forth herein, and which shall not add any
conditions to the availability of the Bridge Facility or change the terms of the
Bridge Facility or increase compensation payable by you in connection therewith
except as set forth in the Commitment Letter and the Fee Letter, or (ii) the
Credit Documentation, whereby such lender becomes party as a “Lender”
thereunder.

Any and all obligations of, and services to be provided by the Commitment
Parties hereunder (including, without limitation, each Initial Lender’s
commitment) may be performed and any and all rights of the Commitment Parties
hereunder may be exercised by or through any of their respective affiliates or
branches and, in connection with such performance or exercise, the Commitment
Parties may exchange with such affiliates or branches information concerning you
and your affiliates that may be the subject of the transactions contemplated
hereby (subject to Section 6 above) and, to the extent so employed, such
affiliates and branches shall be entitled to the benefits afforded to the
Commitment Parties hereunder.

Please indicate your acceptance of the terms of the Bridge Facility set forth in
this Commitment Letter and the Fee Letter by returning to us executed
counterparts of this Commitment Letter and the Fee Letter, and paying the fees
specified in the Fee Letter to be payable upon acceptance of this Commitment
Letter with respect to the Bridge Facility by wire transfer of immediately
available funds to the account specified by us, not later than 5:00 p.m. (New
York City time) on June 10, 2016 whereupon the undertakings of the parties with
respect to the Bridge Facility shall become effective to the extent and in the
manner provided hereby. This offer shall terminate with respect to the Bridge
Facility if not so accepted by you at or prior to that time. Thereafter, all
commitments and undertakings of each Commitment Party hereunder (or under the
Credit Documentation, as applicable) will expire on the earliest of (a) 11:59
p.m. (New York City time) on January 31, 2017 (the “Termination Date”), (b) the
closing of the Acquisition without drawing on the Bridge Facility, (c) the
execution of the Credit Documentation (except with respect to the Backstop
Commitment), (d) the date that the Acquisition Agreement is terminated by you
(or any of your affiliates) or expires, and (e) receipt by the Commitment
Parties of written notice from the Borrower of its election to terminate all
commitments under the Bridge Facility in full.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Credit Documentation by
the parties hereto in a manner consistent with this Commitment Letter, it being
acknowledged and agreed that the funding of the Bridge Facility and the Initial
Lenders’ commitment thereto is subject to satisfaction of the conditions in
Section 5 above, subject to the Certain Funds Provision.

[The remainder of this page intentionally left blank.]

 

-12-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours,

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Director By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President DEUTSCHE BANK SECURITIES INC.
By:  

/s/ Jonathan Krissel

Name:   Jonathan Krissel Title:   Managing Director By:  

/s/ Robert Danziger

Name:   Robert Danziger Title:   Managing Director

 

 

 

 

 

[Project Gemstone - Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:  

/s/ Robert Ehudin

Name:   Robert Ehudin Title:   Authorized Signatory

 

 

 

 

 

 

[Project Gemstone - Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above: WESTLAKE CHEMICAL
CORPORATION By:  

/s/ Albert Chao

Name:   Albert Chao Title:   President and CEO

 

 

 

 

 

 

 

[Project Gemstone - Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

EXHIBIT A

SUMMARY OF TERMS AND CONDITIONS

BRIDGE FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit A is attached.

 

Borrower:    Westlake Chemical Corporation, a Delaware corporation (the
“Borrower”). Guarantors:    Immediately after the effectiveness of the
Acquisition, any entity that is a borrower under or guarantees the Existing
Credit Agreement (as defined below), the Existing Notes (as defined below), any
other senior debt for borrowed money of the Borrower issued or incurred after
the date hereof or, if permitted by the Acquired Business Indebtedness (as
defined below), the Acquired Business Indebtedness, shall guarantee the Bridge
Facility.    “Existing Notes” means the 6 3/4% Senior Notes due 2032 issued
under the Second Supplemental Indenture between Westlake Chemical Corporation
and The Bank of New York Trust Company, N.A., as trustee, dated November 1,
2007, the 6.50% Senior Notes due 2029 issued under the Third Supplemental
Indenture between Westlake Chemical Corporation and The Bank of New York Trust
Company, N.A., as trustee, dated July 2, 2010, the 6.50% Senior Notes due 2035
issued under the Fourth Supplemental Indenture between Westlake Chemical
Corporation and The Bank of New York Trust Company, N.A., as trustee, dated
December 2, 2010, the 6.50% Senior Notes due 2035 issued under the Fifth
Supplemental Indenture between Westlake Chemical Corporation and The Bank of New
York Trust Company, N.A., as trustee, dated December 2, 2010, the 3.600% Senior
Notes due 2022 issued under the Sixth Supplemental Indenture between Westlake
Chemical Corporation and The Bank of New York Trust Company, N.A., as trustee,
dated July 17, 2012, as amended by the Seventh Supplemental Indenture between
Westlake Chemical Corporation and The Bank of New York Trust Company, N.A., as
trustee, dated February 12, 2013.    “Acquired Business Indebtedness” means (i)
Quartz Spinco Inc.’s 4.625% senior unsecured notes due February 2021, (ii)
Quartz’s 4.875% senior unsecured notes due May 2023, (iii) the Credit Agreement,
dated as of February 27, 2015, by and among Quartz Holdco, Inc. as borrower, the
lenders party thereto, and Barclays Bank PLC, as administrative agent (as
amended), and (iv) the Second Amended and Restated Credit Agreement, dated as of
December 17, 2014, by and among Quartz, Quartz Spinco Inc. and Quartz Group,
Inc., as borrowers, the guarantors party thereto, the lenders from time to time
party thereto, and General Electric Capital Corporation, as administrative agent
(as amended), in each case to the extent such credit facility or debt security
is existence on or after the Closing Date.

 

A-1



--------------------------------------------------------------------------------

   In addition, substantially concurrently with the closing of the Acquisition,
the Borrower will (i) provide a guarantee of the Acquired Business Indebtedness
that remains outstanding after the Closing Date and/or (ii) consummate an
exchange offer, tender offer, repurchase offer, consent solicitation, discharge,
defeasance, redemption or similar transaction, or any combination thereof with
respect to the Acquired Business Indebtedness that remains outstanding after the
Closing Date. Transactions:    The Borrower, through one or more of its
subsidiaries, intends to acquire (the “Acquisition”) all of the equity interests
in an entity identified to the Commitment Parties as “Quartz” (the “Acquired
Business”) pursuant to the Agreement and Plan of Merger (the “Acquisition
Agreement”) dated June 10, 2016 among the Borrower, Lagoon Merger Sub, Inc.
(“Merger Sub”) and Quartz for an aggregate cash and/or equity consideration
specified therein (the “Acquisition Consideration”). In connection with the
Acquisition, the Borrower intends to (a) obtain a 364-day senior unsecured
bridge term loan credit facility described below under the caption “Bridge
Facility” and (b) pay the fees and expenses incurred in connection with the
foregoing (the “Transaction Costs”). It is anticipated that some or all of the
Bridge Facility will be replaced or refinanced by the issuance of senior
unsecured notes by the Borrower through a public offering or in a private
placement (the “Senior Notes”). The transactions described in this paragraph are
collectively referred to herein as the “Transactions”. Administrative Agent:   
An Initial Lender to be agreed will act as sole and exclusive administrative
agent for the Bridge Facility (the “Administrative Agent”). Joint Lead Arrangers
and Joint Bookrunners:    DBSI and GS Bank will act as exclusive joint lead
arrangers and exclusive joint bookrunners for the Bridge Facility (the “Lead
Arrangers”). Lenders:    DBCI, GS Bank and other banks, financial institutions
and institutional lenders selected by the Lead Arrangers in consultation with
the Borrower. Bridge Facility:    A 364-day senior unsecured bridge term loan
credit facility in an aggregate principal amount in U.S. dollars of up to
$1,765,000,000 (the “Bridge Facility”). Purpose:    The proceeds shall be used
by the Borrower (i) to pay the Acquisition Consideration and (ii) to pay the
Transaction Costs. Availability:    The Bridge Facility shall be available in a
single draw on the Closing Date. Interest Rates and Fees:    As set forth in
Annex I hereto.

 

A-2



--------------------------------------------------------------------------------

Calculation of Interest and Fees:    Other than calculations in respect of
interest at the Base Rate (as defined on Annex I hereto) (which shall be made on
the basis of actual number of days elapsed in a 365/366 day year), all
calculations of interest and fees shall be made on the basis of actual number of
days elapsed in a 360-day year. Cost and Yield Protection:    Customary for
transactions and facilities of this type, including, without limitation, in
respect of breakage or redeployment costs, changes in capital adequacy,
liquidity and capital requirements or their interpretation (including pursuant
to Dodd-Frank or Basel III), illegality, unavailability and clear of withholding
or other taxes, it being understood that there will be customary exceptions to
the gross-up obligations, including with respect to withholding taxes imposed
pursuant to current Sections 1471 through 1474 of the Internal Revenue Code (or
any amended or successor provisions to the extent substantively comparable
thereto), and any applicable intergovernmental agreement entered into in respect
thereof, and any related provision of law or administrative guidance, provided
that the Lenders will not be entitled to demand compensation for any increased
cost or changes in capital adequacy if it is not the general policy or practice
of such Lenders to demand it in similar circumstances for similarly situated
borrowers under comparable provisions of other credit agreements. Maturity:   
The Bridge Facility will mature on the date that is 364 days after the Closing
Date (the “Maturity Date”). Scheduled Amortization:    None. Mandatory
Prepayments and Commitment Reductions:    On or prior to the Closing Date, the
aggregate commitments in respect of the Bridge Facility under the Commitment
Letter or under the Credit Documentation (as applicable) shall be permanently
reduced, and after the Closing Date, the aggregate loans under the Bridge
Facility shall be prepaid, in each case, dollar-for-dollar, by the following
amounts (in each case subject to exceptions to be agreed:    (a) 100% of the net
cash proceeds of all non-ordinary course asset sales or other dispositions of
property in excess of specified threshold amounts per transaction and per fiscal
year to be agreed by the Borrower and its subsidiaries (including proceeds from
the sale of stock of any subsidiary of the Borrower and insurance and
condemnation proceeds), subject to customary reinvestment rights to be agreed,
and excluding (i) sales of inventory, (ii) ordinary course dispositions, (iii)
dispositions of obsolete or worn-out property and property no longer used or
useful in the business, (iv) inter-company dispositions, (v) dispositions by
foreign subsidiaries to the extent the repatriation of the proceeds of such
dispositions would result in material adverse tax consequences as reasonably
determined by the Borrower and (vi) other exceptions to be agreed upon;

 

A-3



--------------------------------------------------------------------------------

   (b) 100% of the net cash proceeds received from any incurrence of debt for
borrowed money (including, without limitation, any Senior Notes) other than (i)
any intercompany debt of the Borrower or any of its subsidiaries, (ii) any debt
of the Borrower or any of its subsidiaries incurred in the ordinary course under
the Third Amended and Restated Credit Agreement dated as of July 17, 2014 among
the Borrower, Bank of America, N.A., as administrative agent, and the lenders
from time to time party thereto (the “Existing Credit Agreement”), (iii) any
Excluded Debt (as defined below) and (iv) other debt for borrowed money to be
agreed upon; and    (c) 100% of the net cash proceeds received from any issuance
of equity or equity-linked securities (in a public offering or private
placement) by the Borrower or any of its subsidiaries, other than any sale or
issuances pursuant to employee or director stock plans or other similar
compensation arrangements or upon conversion or exercise of outstanding
securities or options, and subject to exceptions to be agreed upon.    For
purposes hereof, “Excluded Debt” means (i) amendments or refinancings of the
Existing Credit Agreement, so long as the aggregate committed amount thereof
does not exceed $750 million; (ii) the issuance, incurrence or refinancing of
any credit facilities or debt securities of the Borrower or any of its
subsidiaries in an aggregate principal amount not exceeding $75,000,000; and
(iii) working capital facilities incurred in the ordinary course of business.   
In addition, the commitments shall terminate on the earliest of (a) 11:59 p.m.
(New York City time) on the Termination Date, (b) the closing of the Acquisition
without drawing on the Bridge Facility, (c) the date that the Acquisition
Agreement is terminated by the Borrower (or any of its affiliates) or expires,
and (d) receipt by the Administrative Agent of written notice from the Borrower
of its election to terminate all commitments under the Bridge Facility in full.
   The Borrower shall deliver written notice of any mandatory prepayment or
commitment reduction hereunder and under the Credit Documentation within three
business days of the event triggering such mandatory prepayment or commitment
reduction. Optional Prepayments and Commitment Reductions:    The Bridge
Facility may be prepaid at any time in whole or in part without premium or
penalty, upon written notice, at the option of the Borrower, except that any
prepayment of LIBOR (as defined on Annex I hereto) advances other than at the
end of the applicable interest periods therefor shall be made with reimbursement
for any funding losses and redeployment costs of the Lenders resulting
therefrom. The commitment under the Bridge Facility may be reduced permanently
or terminated by the Borrower at any time without penalty.

 

A-4



--------------------------------------------------------------------------------

Conditions Precedent to Borrowing on the Closing Date:    The borrowing under
the Bridge Facility on the Closing Date will be subject solely to the conditions
precedent set forth in Section 5 of the Commitment Letter and Exhibit B to the
Commitment Letter. Actions Between Effective Date and Closing Date:    During
the period from and including the date that the Credit Documentation becomes
effective (the “Effective Date”) to and including the Closing Date (the “Limited
Conditionality Period”), and notwithstanding (i) that any representation made on
the Effective Date was incorrect, (ii) any failure by the Borrower to comply
with the affirmative covenants, negative covenants and financial covenants,
(iii) any provision to the contrary in the Credit Documentation or otherwise or
(iv) that any condition to the occurrence of the Effective Date may subsequently
be determined not to have been satisfied, neither the Administrative Agent nor
any Lender shall be entitled to (1) cancel any of its commitments under the
Credit Documentation (except as set forth in “Mandatory Prepayments and
Commitment Reductions” above), (2) rescind, terminate or cancel the Credit
Documentation or exercise any right or remedy or make or enforce any claim under
the Credit Documentation, related notes, the Fee Letter or otherwise it may have
to the extent to do so would prevent, limit or delay the making of its loans
thereunder, (3) refuse to participate in making its loans when required to do so
under the Credit Documentation or (4) exercise any right of set-off or
counterclaim in respect of its loans thereunder to the extent to do so would
prevent, limit or delay the making of its such loan; provided in each case that
the applicable conditions precedent to the making of such loans set forth in
Section 5 of the Commitment Letter and on Exhibit B to the Commitment Letter
have been satisfied; provided, further, that with respect to items (1) through
(4) above, the foregoing shall not apply if a payment or bankruptcy event of
default has occurred and is continuing under the Credit Documentation. For the
avoidance of doubt, (a) the rights and remedies of the Lenders and the
Administrative Agent shall not be limited in the event that any such condition
to the closing set forth in the first paragraph of Section 5 of the Commitment
Letter or Exhibit B to the Commitment Letter is not satisfied on the Closing
Date and (b) from the Closing Date after giving effect to the funding on such
date, all of the rights, remedies and entitlements of the Administrative Agent
and the Lenders shall be available notwithstanding that such rights were not
available prior to such time as a result of the foregoing. Documentation
Principles:    The Credit Documentation shall be customary for bridge loan
credit facilities for similarly rated borrowers in similar industries, taking
into account the capital and organizational structure of the Borrower (including
the existence of an asset based revolving credit facility and an MLP
subsidiary), and reflecting administrative and operational

 

A-5



--------------------------------------------------------------------------------

  requirements of the Administrative Agent (including a standard European Union
“bail-in” provision), in each case to be mutually agreed. Thresholds, baskets
and other exceptions in the representations, warranties, covenants and events of
default shall be negotiated in good faith and mutually agreed giving due regard
to the operational requirements, size, industries, businesses, ratings,
leverage, organizational and capital structure, the designation of certain
subsidiaries as unrestricted subsidiaries, and business practices of the
Borrower and its subsidiaries. Notwithstanding the foregoing, the Credit
Documentation shall only contain the representations, warranties, covenants and
events of default expressly set forth in this Commitment Letter (including this
Term Sheet), and there shall not be any conditions to the funding of the Bridge
Facility other than as set forth in Section 5 of the Commitment Letter and
Exhibit B of the Term Sheet. Representations and Warranties:   Limited to the
following: (i) authorization, validity, and enforceability of loan documents, no
conflicts, (ii) organization and qualification, (iii) subsidiaries and
affiliates, (iv) financial statements and projections, (v) solvency, (vi) real
estate; leases, (vii) proprietary rights, (viii) litigation, (ix) labor
disputes, (x) environmental laws, (xi) no violation of law, (xii) no default,
(xiii) ERISA compliance, (xiv) taxes, (xv) regulated entities, (xvi) use of
proceeds; margin regulations, (xvii) copyrights, patents, trademarks and
licenses, (xviii) no material adverse change, (xix) full disclosure, (xx)
governmental authorization, (xxi) no restrictions, (xxii) laws against
sanctioned persons, (xxiii) anti-corruption laws and (xxiv) Patriot Act.
Covenants:   Limited to the following:   (a)   Affirmative Covenants: (i) taxes
and other obligations, (ii) legal existence and good standing, (iii) compliance
with law and agreements; maintenance of licenses; amendments to charter
documents; (iv) maintenance of property; inspection of property, (v) insurance,
(vi) environmental laws, (vii) compliance with ERISA, (viii) books and records,
(ix) financial information, (x) notices of material events, (xi) further
assurances, (xii) restricted and unrestricted subsidiaries and (xiii) OFAC.  
(b)   Negative Covenants: Restrictions on (i) mergers; consolidations; or sales,
(ii) distributions and investments, (iii) restrictions on indebtedness, (iv)
transactions with affiliates, (v) conduct of business, (vi) liens, (vii) sale
and leaseback transactions, (viii) fiscal year, (ix) use of proceeds, (x)
permitted acquisitions and (xi) anti-corruption laws and laws against sanctioned
persons.   (c)   Financial Covenant:    

•    Maximum Consolidated Indebtedness to Consolidated EBITDA ratio of 3.00 to
1.00.

 

A-6



--------------------------------------------------------------------------------

Events of Default:   Limited to: (i) nonpayment of principal, interest, fees or
other amounts; (ii) any representation or warranty proving to have been
inaccurate in any material respect when made or confirmed; (iii) failure to
perform or observe covenants set forth in the Credit Documentation; (iv)
cross-defaults to other indebtedness in an amount to be agreed; (v) bankruptcy
and insolvency defaults; (vi) monetary judgment defaults in an amount to be
agreed and material non-monetary judgment defaults; (vii) actual or asserted
impairment of Credit Documentation; (viii) customary ERISA defaults, (ix) Change
of Control (to be defined), and (x) environmental liabilities in an amount to be
agreed. Assignments and Participations:   Prior to the Closing Date, the Lenders
will be permitted to assign commitments under the Bridge Facility with the
consent of the Borrower (not to be unreasonably withheld, conditioned or
delayed); provided that such consent of the Borrower shall not be required if
such assignment is made to another Lender under the Bridge Facility or an
affiliate of any such Lender.   From and after the Closing Date, the Lenders
will be permitted to assign loans under the Bridge Facility to eligible
assignees with the consent of the Borrower (such consent not to be unreasonably
withheld, conditioned or delayed and such consent not to be required (i) during
the continuance of a payment or bankruptcy event of default or (ii) in
connection with an assignment to a Lender, an affiliate of a Lender or an
approved fund). Each assignment will be in minimum amounts to be agreed. The
Borrower shall be deemed to have consented to any assignment if it shall have
failed to respond to a request for consent within ten business days. All
assignments shall require the consent of the Administrative Agent. The Lenders
will be permitted to sell participations in loans and commitments without
restriction. Voting rights of participants shall be limited to only significant
matters such as changes in amount, rate and maturity date, to be agreed. An
assignment fee in the amount of $3,500 will be charged with respect to each
assignment unless waived by the Administrative Agent. Waivers and Amendments:  
Amendments and waivers of the provisions of the Credit Documentation will
require the approval of Lenders holding advances and commitments representing
more than 50% of the aggregate advances and commitments under the Bridge
Facility (the “Required Lenders”), except that the consent of each Lender
directly affected will be required with respect to, among other things, (i)
increases in commitment amount of such Lender, (ii) reductions of principal,
interest, or fees payable to such Lender, (iii) extensions of scheduled
maturities or times for payment of the loans or commitments of such Lender and
(iv) release of all or substantially all of the value of the guarantees of the
Bridge Facility.

 

A-7



--------------------------------------------------------------------------------

Indemnification:   The Borrower will indemnify and hold harmless the
Administrative Agent, the Lead Arranger, each Lender and each of their
affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against all losses, liabilities, claims,
damages or expenses arising out of or relating to the Transactions, the Bridge
Facility, the Borrower’s use of loan proceeds or the commitments, including, but
not limited to, reasonable and documented attorneys’ fees and settlement costs
(limited to one firm of counsel for all Indemnified Parties, taken as a whole,
and if necessary, of a single local counsel in each appropriate jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
(and, in the case of an actual or reasonably perceived conflict of interest
where the Indemnified Party affected by such conflict notifies you of the
existence of such conflict and thereafter retains its own counsel, of another
firm of counsel for each such affected Indemnified Party in each relevant
jurisdiction)), except to the extent (i) such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s (A) gross negligence
or willful misconduct, or (B) material breach of its obligations under the
Bridge Facility; (ii) arising out of any claim, actions, suits, inquiries,
litigation, investigation or proceeding that does not involve an act or omission
of the Borrower or any of its affiliates and that is brought by an Indemnified
Person against any other Indemnified Person (other than any claim, actions,
suits, inquiries, litigation, investigation or proceeding in its capacity as an
agent or arranger under the Bridge Facility) that as determined in a final,
non-appealable judgment by a court of competent jurisdiction; or (iii) any
settlement is entered into by such Indemnified Party without the Borrower’s
written consent (such consent not to be unreasonably withheld, conditioned or
delayed) but if there is a judgment of a court of competent jurisdiction in any
such proceeding, or the Borrower consents to such settlement, the Borrower
agrees to indemnify and hold harmless such Indemnified Party. This
indemnification shall survive and continue for the benefit of all such persons
or entities, notwithstanding any failure of the Bridge Facility to close.
Governing Law:   New York. Expenses:   The Borrower will pay all reasonable and
documented costs and expenses associated with the preparation, due diligence,
administration, syndication and enforcement of all Credit Documentation,
including, without limitation, the legal fees and expenses of the Administrative
Agent’s counsel (but limited to one counsel to the Administrative Agent and the
Commitment Parties taken as a whole and, if necessary, of one local counsel in
any relevant jurisdiction (and, in the case of an actual or reasonably perceived
conflict of interest where the Commitment Party affected by such conflict
notifies the Borrower of the existence of such conflict and thereafter retains
its own counsel, of another firm of counsel for each such affected Commitment
Party in each relevant jurisdiction)). The Borrower will also pay the expenses
of each Lender in connection with the enforcement of any of the Credit

 

A-8



--------------------------------------------------------------------------------

  Documentation related to the Bridge Facility (but limited, in the case of
legal expenses) to one counsel to the Administrative Agent and the Commitment
Parties taken as a whole and, if necessary, of one local counsel in any relevant
jurisdiction (and, in the case of an actual or reasonably perceived conflict of
interest where the Commitment Party affected by such conflict notifies the
Borrower of the existence of such conflict and thereafter retains its own
counsel, of another firm of counsel for each such affected Commitment Party in
each relevant jurisdiction)). Counsel to the Administrative Agent:   Davis Polk
& Wardwell LLP. Miscellaneous:   Each of the parties shall (i) waive its right
to a trial by jury and (ii) submit to exclusive New York jurisdiction.

 

A-9



--------------------------------------------------------------------------------

ANNEX I

TO EXHIBIT A

 

Interest Rates:   The interest rates per annum applicable to the Bridge Facility
will be, at the option of the Borrower (i) LIBOR (calculated on a 360-day basis)
plus the Applicable LIBOR Margin (as defined below) or (ii) the Base Rate
(calculated on a 365/366-day basis) plus the Applicable Base Rate Margin (as
defined below).   The Borrower may select interest periods of one, two, three or
six months for LIBOR advances. Interest shall be payable at the end of the
selected interest period, but no less frequently than quarterly.   “LIBOR” and
“Base Rate” will have meanings customary and appropriate for financings of this
type (and in any event shall not be less than 0%). Default Interest:   At any
time when the principal of or interest on any Loan or any fee or other amount
payable by the Borrower is not paid when due, such overdue amounts shall bear
interest at the rate otherwise applicable to such loan plus 2%.

Applicable LIBOR Margin:

 

     Pricing Level I      Pricing Level II      Pricing Level III     
Pricing Level IV  

Public Debt Rating

   ³BBB+/Baa1      BBB/Baa2      BBB–/Baa3-      <BB+/Ba1  

Closing Date through 89 days following the Closing Date

     112.5 bps         125.0 bps         150.0 bps         187.5 bps   

90th day following the Closing Date through 179th day following the Closing Date

     137.5 bps         150.0 bps         175.0 bps         212.5 bps   

180th day following the Closing Date through 269th day following the Closing
Date

     162.5 bps         175.0 bps         200.0 bps         237.5 bps   

From the 270th day following the Closing Date

     187.5 bps         200.0 bps         225.0 bps         262.5 bps   

The foregoing pricing shall be based on the senior, unsecured non-credit
enhanced long-term indebtedness for borrowed money of the Borrower issued by
Moody’s and S&P (the “Public Debt Rating”). If (a) each of the Public Debt
Ratings falls within a different pricing level, then the pricing level shall be
set based on the higher of such pricing levels; provided that if there is a
split in Public Debt Ratings of more than one level, the pricing level that is
one level lower than the pricing level of the higher Public Debt Rating shall
apply, (b) the Borrower only has one Public Debt Rating, the pricing level shall
be set based upon the pricing level one level lower than such Public Debt
Rating, and (iii) the Borrower does not have any Public Debt Rating, pricing
level IV shall apply.

 

Annex I to Exhibit A-1



--------------------------------------------------------------------------------

Applicable Base Rate Margin:    The greater of (i) 0% and (ii) the Applicable
LIBOR Margin minus 1.0% (the “Applicable Base Rate Margin”). Duration Fees:   
The Borrower will pay a fee (the “Duration Fee”), for the ratable benefit of the
Lenders, in an amount equal to (i) 0.50% of the aggregate principal amount of
the loans under the Bridge Facility outstanding on the date which is 90 days
after the Closing Date, due and payable in cash on such 90th day (or if such day
is not a business day, the next business day); (ii) 0.75% of the aggregate
principal amount of the loans under the Bridge Facility outstanding on the date
which is 180 days after the Closing Date, due and payable in cash on such 180th
day (or if such day is not a business day, the next business day); and (iii)
1.00% of the aggregate principal amount of the loans under the Bridge Facility
outstanding on the date which is 270 days after the Closing Date, due and
payable in cash on such 270th day (or if such day is not a business day, the
next business day); provided that, if a Rating Event (as defined below) shall
have occurred, the each of the foregoing Duration Fees shall be increased by 25
basis points.    For the purposes hereof, a “Rating Event” means at any time
from the date hereof to the date that is five business days after the Closing
Date, the Borrower does not have an Investment Grade Rating (as defined below)
from at least two of Moody’s, S&P and Fitch Ratings, Inc. (“Fitch”), in each
case with respect to the senior, unsecured non-credit enhanced long-term
indebtedness for borrowed money of the Borrower. An “Investment Grade Rating”
means (i) in the case of Moody’s, Baa3 (stable) or better, (ii) in the case of
S&P, BBB- (stable) or better and (iii) in the case of Fitch, BBB- (stable) or
better. Undrawn Commitment Fees:    The Borrower will pay a fee (the “Undrawn
Commitment Fee”), for the ratable benefit of the Lenders, in an amount equal to
0.175% of the undrawn portion of the commitments in respect of the Bridge
Facility, which such fee shall accrue from and including the later of the date
of execution of the Credit Documentation and the date that is 60 days following
the execution of the Commitment Letter to but excluding the earlier of (i)
termination or expiration of the commitments under the Bridge Facility and (ii)
the Closing Date (such earlier date, the “Fee Payment Date”), such Undrawn
Commitment Fee shall by be due and payable on the Fee Payment Date and shall be
calculated based on the number of days (if any) elapsed in a 360-day year.

 

Annex I to Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit B is attached.

The initial borrowing under the Bridge Facility will be subject to the following
additional conditions precedent:

(i) The Acquisition and the other Transactions shall be consummated
substantially concurrently with the closing under the Bridge Facility, in all
material respects, in accordance with the Acquisition Agreement and the
Acquisition Agreement shall not have been amended or modified, and no condition
shall have been waived or consent granted, in any respect that is materially
adverse to the Lenders or the Lead Arrangers without the Lead Arrangers’ prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed), it being understood and agreed that (w) any modification to the
definition of “Material Adverse Effect” in the Acquisition Agreement without the
prior written consent of the Lead Arrangers, (x) any decrease in the Acquisition
Consideration in excess of 10%, (y) any decrease in the Acquisition
Consideration equal to or less than 10% where the cash portion of such decrease
is not applied to reduce the Bridge Facility on a dollar-for-dollar basis and
(z) any increase in Acquisition Consideration that is not funded with equity or
by cash on hand of the Borrower shall in each case be deemed to be materially
adverse to the Lenders.

(ii) The Lead Arrangers shall have received for each of the Borrower and the
Acquired Business (a) U.S. GAAP audited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows for the three most
recent fiscal years ended at least 60 days prior to the Closing Date (the Lead
Arrangers acknowledge the receipt of the foregoing with respect to the 2013,
2014 and 2015 fiscal year for each of the Borrower and the Acquired Business)
and (b) U.S. GAAP unaudited consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows for each subsequent fiscal
quarter ended at least 40 days before the Closing Date, which financial
statements shall meet the requirements of Regulation S-X under the Securities
Act of 1933, as amended (“the Securities Act”), without regard to any applicable
grace periods allowed for therein, and all other accounting rules and
regulations of the Securities and Exchange Commission (the “SEC”) promulgated
thereunder applicable to a registration statement under such Act on Form S-3,
provided that such condition shall be deemed satisfied through the filing by the
Borrower or the Acquired Business, as applicable, of its annual report on Form
10-K or quarterly report on Form 10-Q with respect to such fiscal year or
interim period.

(iii) The Lead Arrangers shall have received a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of the Borrower for
the most recent period for which financial statements are required to be
prepared pursuant to paragraph (ii)(a) or (ii)(b) above, prepared after giving
effect to the Transactions as if the Transactions had occurred as of such date
(in the case of such balance sheet) or at the beginning of such period (in the
case of the income statement), which pro forma financial statements shall meet
the requirements of Regulation S-X under the Securities Act, and all other
accounting rules and regulations of the SEC promulgated thereunder applicable to
a registration statement under such Act on Form S-3.

 

Exhibit B-1



--------------------------------------------------------------------------------

(iv) Subject to the Certain Funds Provision, (A) the Administrative Agent shall
have received customary legal opinions, corporate organizational documents, good
standing certificates, resolutions and other customary closing certificates, and
a borrowing notice and (B) the Acquisition Agreement Representations and the
Specified Representations shall be true and correct in all material respects as
of the Closing Date.

(v) The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower, in the form set out in Annex I to this
Exhibit B, certifying that the Borrower and its subsidiaries, on a consolidated
basis after giving effect to the Transactions and the other transactions
contemplated hereby, are solvent.

(vi) The Lead Arrangers, the Administrative Agent and the Lenders shall have
received all fees and invoiced expenses required to be paid on or prior to the
Closing Date pursuant to the Fee Letter or otherwise, with respect to expenses,
for which invoices have been presented at least two business days prior to the
Closing Date.

(vii) The Lead Arrangers shall have received, at least three business days prior
to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the U.S.A.
Patriot Act, to the extent requested by any Lender through the Administrative
Agent at least ten business days prior to the Closing Date.

(viii) The Lead Arrangers shall have been afforded a period of at least 15
consecutive business days (the “Bridge Marketing Period”) commencing on the date
of delivery of a complete Information Memorandum to seek to syndicate the Bridge
Facility (it being understood that the Information Memorandum shall include
management projections but shall not otherwise be required to include financial
statements other than publicly available historical financial information);
provided that the Bridge Marketing Period (x) shall exclude July 1, 2016 and
November 25, 2016, (y) if such period has not ended on or before August 19,
2016, such period will commence after September 6, 2016 and (z) if such period
has not ended on or before December 16, 2016, such period will commence after
January 2, 2017. If at any time prior to the start of the Bridge Marketing
Period you shall in good faith believe that you have provided the information
required for the Information Memorandum, you may deliver to the Lead Arrangers
written notice to that effect (stating when you believe you completed any such
delivery), in which case you shall be deemed to have delivered the information
required for the Information Memorandum on the date of such notice and the
Bridge Marketing Period shall be deemed to have commenced on the date of such
notice, unless a Lead Arranger in good faith reasonably believes that you have
not completed delivery of the information required for the Information
Memorandum and, within two Business Days after delivery of such notice by you,
such Lead Arranger delivers a written notice to you to that effect (stating with
specificity which information you have not delivered for purposes of compliance
with this condition only).

 

Exhibit B-2



--------------------------------------------------------------------------------

ANNEX I

TO EXHIBIT B

FORM OF SOLVENCY CERTIFICATE

[DATE]

This Solvency Certificate is delivered pursuant to Section [●] of the Credit
Agreement dated as of [             ], 201[    ], among [            ] (the
“Credit Agreement’). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

As of the date hereof, immediately after giving effect to the consummation of
the Transactions, on and as of such date (i) the fair value of the assets of the
Borrower and its subsidiaries on a consolidated basis, will be in excess of the
total amount of its debts (including contingent liabilities); (ii) the present
fair saleable value of the assets of the Borrower and its subsidiaries on a
consolidated and going concern basis will be greater than the probable liability
of the Borrower and its subsidiaries on a consolidated basis on their existing
debts as such debts become absolute and matured; (iii) the Borrower and its
subsidiaries on a consolidated basis will be will be able to pay its debts
(including contingent debts and other commitments) as they mature; and (iv) the
Borrower and its subsidiaries on a consolidated basis has capital sufficient to
carry on its business as conducted and are proposed to be conducted following
the Closing Date.

For purposes of this certificate, the amount of any contingent liability shall
be computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as [Chief Financial Officer] of the Borrower and not individually
and the undersigned shall have no personal liability to the Administrative Agent
or the Lenders with respect thereto.

[Remainder of page intentionally left blank]

 

Annex I to Exhibit B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

WESTLAKE CHEMICAL CORPORATION By:  

 

Name:   [●] Title:   [Chief Financial Officer]

 

Annex I to Exhibit B-2